PAUL C. WILSON, Judge,
concurring.
I concur in the reasoning and disposition as set forth in the well-stated majority opinion. I write separately, however, merely to emphasize what the Court is not holding.

I. Remand of this Matter Does Not Suggest Any View as to the Merits or Outcome of Chastain’s Mandamus Petition

The City initiated this case seeking a declaration that the ordinance proposed by initiative petition pursuant to the City’s charter, if approved by the voters, would violate article III, section 51 of the state constitution. The proponents (“Chastain”) counterclaimed seeking a writ of mandamus to compel the City to submit the proposed ordinance to voters at the next available municipal or state election. The majority opinion properly reverses the trial court’s declaration that the proposed initiative would violate article III, section 51. In addition, because the trial court dismissed Chastain’s mandamus petition based solely on its erroneous declaration regarding the City’s constitutional claim, the majority opinion properly vacates that portion of the judgment and remands the case for further proceedings.
The Court does not hold, however, nor should the disposition of this appeal be taken to suggest, that Chastain’s mandamus petition must or even should be granted. The Court expresses no opinion on that question. As demonstrated in the majority opinion, the ballot title supplied by Chastain includes statements about the proposed ordinance that are not legally compelled by — nor practically certain to result from — the measure that Chastain seeks to have the voters adopt or reject. On remand, therefore, one or both parties may attempt to raise claims regarding, or seek judicial relief pertaining to, the language in this ballot title. See Charter of Kansas City, § 712 (proposal “shall be submitted [to the voters] by ballot upon which there shall appear a ballot title, which may be the legal title of such proposed or referred ordinance or which may be a concise and unprejudiced statement of the substance of such ordinance”) (emphasis added).
Accordingly, this Court will not — and the majority opinion does not — address any claims, arguments, or remedies regarding this subject until they have been presented to and ruled upon by the trial court. See Lincoln Credit Co. v. Peach, 636 S.W.2d 31, 36 (Mo. banc 1982) (“this Court will not, on review, convict a lower court of error on an issue which was not put before it to decide”).

II. The State Constitution Does Not Limit the People’s Initiative Power Reserved in their City Charter

Article III, section 51 of the Missouri Constitution prohibits using the initiative process for “the appropriation of money other than of new revenues created and provided for thereby[.]” An appropriation is legislative authority to spend a certain amount of money for a stated purpose. See Mo. Const, art IV, § 23. Here, the majority opinion holds that nothing in the proposed ordinance purports to authorize the expenditure of any money for any purpose, nor does it purport to commit the City to any project or purpose requiring the expenditure of money (even assuming that the latter qualifies as an appropriation for purposes of article III, section 51). Accordingly, the majority opinion holds *558that the proposed ordinance does not violate this state constitutional prohibition.
I agree but write separately to express my doubts that any city ordinance proposed pursuant to an initiative right reserved to the people in their city charter can violate this constitutional provision. This is because article III, section 51 is a limitation on the power of the initiative that is reserved to the people of this state pursuant to article III, section 49. That section, by its express terms, reserves for the people the “power to propose and enact or reject laws and amendments to the constitution by the initiative, independent of the general assembly[.]” [Emphasis added.]
The power being exercised by Chastain in this case is not reserved to her as a function of article III, section 49 of the state constitution. It is reserved to her solely by virtue of article VII of the City charter. A charter is to a city government what the Missouri Constitution is to the state government. Sanders v. City of St. Louis, 303 S.W.2d 925, 928 (Mo.1957) (“charter is the city’s organic law and bears the same relation to its ordinances that the constitution of a state bears to its statutory enactments”). “[T]he authority of the city government and the exercise of municipal functions are subject to and controlled by [its] charter, which specifies and limits such authority and functions.” State ex rel. Carpenter v. City of St. Louis, 318 Mo. 870, 2 S.W.2d 713, 718 (1928).
Of course, the voters of Kansas City— like the City council — cannot enact an ordinance that violates state law or contradicts the substantive limitations on all laws in the state and federal constitutions. State ex rel. Sunshine Enterprises of Missouri, Inc. v. Bd. of Adjustment of City of St. Ann, 64 S.W.3d 310, 313 (Mo. banc 2002). The right of the people of Kansas City to enact ordinances using the initiative process, on the other hand, is a power that they created and reserved to themselves. Accordingly, their use of that process is subject only to limitations they imposed on themselves in the City charter.
I recognize that a division of this Court invoked article III, section 51 to strike down a city ordinance proposed by initiative in Kansas City v. McGee, 364 Mo. 896, 269 S.W.2d 662, 666 (1954). But the only analysis in that case as to whether limitations on the use of the initiative in enacting state laws or constitutional amendments should apply to the power of initiative reserved in a city charter was that “[l]egis-lative acts or special charters may authorize enactment of city ordinances by initiative [but] such authorization carries with it constitutional restrictions imposed on the authority granted.” This analysis is not sufficient for such an important question, and the time has come to reexamine McGee.
The analysis in McGee is based solely on the now-discredited analysis in City of Springfield v. Clouse, 356 Mo. 1239, 206 S.W.2d 539, 545 (1947), overruled by Independence-Nat. Educ. Ass’n v. Independence Sch. Dist., 223 S.W.3d 131, 137 (Mo. banc 2007). McGee relies upon the statement in Clouse that the “same governmental principles and constitutional provisions apply also to municipalities because their legislative bodies exercise part of the legislative power of the state.” Clouse, 206 S.W.2d at 539. Procedural limitations (if any) on the initiative process were not at issue in Clouse, however, and the “principles and constitutional provisions” to which Clouse refers are the substantive limitations inherent in the separation of powers. Accordingly, McGee’s reliance on Clouse was misplaced.
Recent cases addressing this issue in more relevant settings yield far more compelling analyses and — more importantly— *559contrary results. In State ex rel. Powers v. Donohue, 368 S.W.2d 432 (Mo. banc 1963), this Court rejected the argument that limitations on the initiative power in article III, sections 50-52(a), standing alone, can invalidate an ordinance because the “powers reserved to the people of St. Louis County with respect to use of the initiative and referendum are defined and limited by its charter.” Id. at 434 (emphasis added). See also State ex rel. Petti v. Goodwin-Raftery, 190 S.W.3d 501, 505 (Mo.App.2006) (“the Missouri Constitution sets forth the power reserved to the people of Missouri to propose and enact or reject laws and amendments to the constitution by initiative ... [but] the powers reserved to the people of Florissant with respect to use of the initiative and referendum processes are defined and limited by the city charter”).
Accordingly, I concur with the majority opinion’s holding that the proposed ordinance in this case does not violate article III, section 51 of the Missouri Constitution. However, in light of McGee’s misplaced reliance on Clouse and this Court’s more recent (and contradictory) analysis in Donohue, litigants who seek to invoke article III, section 51 to strike down proposed city ordinances in the future should have to persuade this Court — without the aid of McGee — why any such limitation on the power of initiative reserved by state voters in their state constitution to enact state laws should apply to a similar — but wholly independent — reservation of initiative powers by city voters in their city charter to enact city ordinances.